Name: Council Decision (EU) 2015/1893 of 5 October 2015 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the Republic of Madagascar and the European Community
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa;  European construction
 Date Published: 2015-10-22

 22.10.2015 EN Official Journal of the European Union L 277/1 COUNCIL DECISION (EU) 2015/1893 of 5 October 2015 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the Republic of Madagascar and the European Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(6), second subparagraph, point (a), and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 15 November 2007, the Council adopted Regulation (EC) No 31/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar (1) (the Agreement). The current Protocol expired on 31 December 2014. (2) The European Union has negotiated with the Republic of Madagascar a new protocol to the partnership agreement (the Protocol) granting Union vessels fishing possibilities in the fishing zone over which the Republic of Madagascar has jurisdiction. (3) The Protocol was signed in accordance with Decision 2014/929/EU (2) and has been applied on a provisional basis since 1 January 2015. (4) Article 9 of the Agreement establishes a Joint Committee to monitor the application of the Agreement. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the Commission, subject to specific conditions, to approve them under a simplified procedure. (5) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the Republic of Madagascar and the European Community is hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 16 of the Protocol. Article 3 Subject to the provisions and conditions set out in the Annex to this Decision, the Commission shall be empowered to approve, on behalf of the Union, the modifications made to the Protocol by the Joint Committee. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) OJ L 15, 18.1.2008, p. 1. (2) OJ L 365, 19.12.2014, p. 6. ANNEX Scope of the empowerment and procedure for establishing the position of the Union in the Joint Committee (1) The Commission shall be authorised to negotiate with the Republic of Madagascar and, where appropriate and, subject to complying with point 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) review of fishing opportunities, as well as the review of the financial contribution and amendments of this Protocol and the Annex thereto, in accordance with Article 8(1) and (2) of the Protocol; (b) determining fishing possibilities in accordance with Article 9(6) of the Protocol; (c) a decision on the detailed arrangements of the sectoral support in accordance with Article 6 of the Protocol; (d) adoption of measures to ensure sustainable fishing resources covered by this Protocol and affecting the activities of fishing vessels of the Union, in accordance with Article 7(4) of the Protocol; (e) amendment of the provisions relating to conditions governing fishing activities and the rules on the implementation of the Protocol and the Annexes in accordance with Article 8(3) of the Protocol. (2) In the Joint Committee, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the common fisheries policy; (b) follow the Council Conclusions of 19 March 2012 on a Communication on the external dimension of the common fisheries policy; (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. (3) When a decision on modifications to the Protocol referred to in point 1 is foreseen to be adopted during a Joint Committee Meeting, the necessary steps shall be taken so as to ensure that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee Meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of the issues referred to in point 1(a) and (b), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. (4) The Commission is invited to take, in due time, any steps necessary as a follow up to the decision of the Joint Committee, including, where appropriate, a publication of the relevant decision in the Official Journal of the European Union and a submission of any proposal necessary for the implementation of such decision.